





Exhibit 10.3

CONSULTING SERVICES AGREEMENT







This CONSULTING SERVICES AGREEMENT (this “Agreement”) entered into as of this __
day of October, 2009, by and among Southwest Resources, Inc., a Delaware company
with a principal address of 3001 Knox Street, Suite 403, Dallas, Texas 75205
(the “Company”), and Duke Mining Company, a Delaware company with a principal
address of 850 Third Avenue, Suite 1801, Delaware, NY 10022 (“Consultant”).




BACKGROUND




WHEREAS, the Company desires to retain Consultant on the terms and conditions
set forth below.




NOW, THEREFORE, for and in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the parties agree as follows.




AGREEMENT




Section 1.

Proprietary Information. Consultant understands that the Company possesses and
will possess Proprietary Information that is impor­tant to its business.  For
purposes of this Agreement, "Proprietary Information” is information that was or
will be developed, created, or discovered by or on behalf of the Company, or
which became or will become known by, or was or is conveyed to the Company
(including, without limitation, "Results" as defined below), which has
commercial value in the Company's business.  "Proprietary Information" includes,
but is not limited to, information about operations and maintenance, circuits,
mask works, layouts, algorithms, trade secrets, com­puter programs, design,
technology, ideas, know-how, processes, formulas, compositions, data,
techniques, improvements, inventions (whether patentable or not), works of
authorship, business and product develop­ment plans, customers and other
information concerning the Company's actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person.  Consultant understands that the consulting arrangement creates a
relationship of confidence and trust between Consultant and the Company with
regard to Proprietary Information.




Section 2.

Company Materials.  Consultant understands the Company possesses or will possess
"Company Materials" which are important to its business.  For purposes of this
Agreement, "Company Materials" are documents or other media or tan­gible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents have been prepared by Consultant or by others.  "Company Materials"
include, but are not limited to, blueprints, drawings, photographs, charts,
graphs, note­books, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, typewritten or handwritten documents, as well as
samples, prototypes, models, products and the like.




Section 3.

Term and Consideration.  In consideration of the mutual covenants and agreements
hereafter set forth, the parties agree as follows:




a.

This Agreement will be for a term of two years and be renewable in six-month
periods with the consent of both parties, unless terminated earlier pursuant to
Paragraph 4 of this Agreement.  





Page 1




--------------------------------------------------------------------------------










b.

Consultant agrees, as an independent contractor and not as an employee, to
render consulting services ("Services") to the Company for the term of this
Agree­ment.  Consultant's duties shall include, but are not limited to, those
duties set forth in Exhibit A hereto and such other duties as the Company may
from time to time prescribe.  Consultant shall report directly to the President
and shall provide his or her services in accordance with the instructions of the
President, and with such reasonable instructions given to him by any other
officer of the Company.  The number of hours per week devoted to this assignment
and the location from which Consultant shall perform his duties shall be in the
sole discretion of Consultant.




c.

Consultant shall be paid according to Exhibit A.  Such Compensation shall be
deemed earned upon the execution of this Agreement by the Company. In addition,
the Company shall reimburse Consultant for reasonable long distance travel
(transportation, lodging and meals) and telephone expenses Consultant is
required to incur in providing the Services.  All long-distance travel and
lodging will be coach class or equivalent and must be authorized by the Company
in advance.  In addition to the Shares (as defined in Exhibit A), the foregoing
fees and expense reimbursements are Consult­ant's sole compensation for
rendering Services to the Company.




d.

All Proprietary Information of the Company and all title, patents, patent
rights, copyrights, mask work rights, trade secret rights, and other
intellectual property and rights whatsoever (collectively "Rights") in
connection therewith shall be the sole property of the Company.  Consultant
hereby assigns to the company any Rights Consultant may have or acquire in such
Proprietary Information.  At all times, both during the term of this Agreement
and after its termination, Consultant will keep in confidence and trust and will
not use or disclose any Proprietary Information without the prior written
consent of an officer of the Company.  Consultant acknowledges that any
disclosure or unauthorized use of Proprietary Information will constitute a
material breach of this Agreement and cause substantial harm to the Company for
which damages would not be a fully adequate remedy, and, therefore, in the event
of any such breach, in addition to other available remedies, the Company shall
have the right to obtain injunctive relief.




e.

All company Materials shall be the sole property of the Company.  Consultant
agrees that during the term of this Agreement, Consultant will not remove any
proprietary company materials from the business premises of the company or
deliver any Company Materials to any person or entity outside the Company.
 Consultant further agrees that, immediately upon the Company's request and in
any event upon comple­tion of the Services, Consultant shall deliver to the
Company all Company Materials, any document or media which contains results,
apparatus, equipment and other physical property or any reproduction of such
property, excepting only Consultant's copy of this Agreement.  At all times
before or after completion of the Services, the Company shall have the right to
examine the Results and any materials relating thereto to ensure Consultant's
compliance with the provisions of this Agreement.




f.

Consultant will promptly disclose in writing to the President of the Company, or
to any persons desig­nated by the Company, all "Inventions", which includes all
improvements, inventions, designs, formulas, works of authorship, trade secrets,
technology, mask works, circuits, layouts, algorithms, computer pro­grams,
ideas, processes, techniques, know-how and data, whether or not patentable, made
or conceived or reduced to practice or developed by Consultant, either alone or
jointly with others, during the term of this Agreement in connection with the
Services or which relate to any Proprietary Information.  Consultant will also
disclose to the President of the Company all things that would be Inventions if
made during the term of this Agreement, conceived, reduced to practice, or
developed by Consultant within six (6) months of the termination of this
Agreement which relate to any Proprietary Information or the subject matter of
the Services.  Such disclosures shall be received by the





Page 2




--------------------------------------------------------------------------------







Company in confidence (to the extent they are not assigned in (g) below) and do
not extend the assignment made in Section (g) below.  Consultant will not
disclose Inventions to any person outside the Company unless requested to do so
by management person­nel of the Company.




g.

Consultant agrees that all Inventions which Consultant makes, conceives, reduces
to practice or develops (in whole or in part, either alone or jointly with
others) during the term of this Agreement in connection with the Services or
which relate to any Proprietary Information shall be the sole property of the
Com­pany.  Consultant agrees to assign and hereby assigns to the Company all
Rights to any such Inventions.  The Company shall be the sole owner of all
Rights in connection therewith.




      

h.

Any assignment of copyright thereunder includes all rights of paternity,
integrity, disclosure and with­drawal and any other rights that may be known as
or referred to as "moral rights" (collectively "Moral Rights").  To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, Consultant hereby waives such Moral Rights and consents to any action of
the Company that would violate such Moral Rights in the absence of such consent.
 Consultant will confirm any such waivers and consents from time to time as
requested by the company.




i.

During the term of this Agreement and for one (1) year thereafter, Consultant
will not encourage or solicit any employee or consultant of the company to leave
the Company for any reason.




j.

Consultant agrees that during the term of this Agreement, Consultant will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of the company, and Consultant will not
assist any other person or organization in competing with the Company or in
pre­paring to engage in competition with the business or proposed business of
the Company.




k.

Consultant represents that performance of all the terms of this Agreement will

not breach any agreement to keep in confidence proprietary information acquired
by Consultant in confidence or in trust prior to the execution of this
Agreement.  Consultant has not entered into, and Consultant agrees not to enter
into, any agreement either written or oral that conflicts or might conflict with
Consultant's performances of the Services under this Agreement.




Section 4.

Termination.  Consultant agrees that this Agreement may be terminated by either
the Company or the Consultant at any time, upon a material breach of a term or
condition of this Agreement by giving 10 days written notice to the other party;
termination to be effec­tive 10 days from the other party’s receipt of notice.
The termination of this Agreement shall not reduce the compensation amount
payable to the Consultant.




Section 5.

Independent Contractor.  Consultant is an independent contractor and is solely
responsible for all taxes, withholdings, and other similar statutory
obligations; and Consultant agrees to defend, indemnify and hold Company
harmless from any and all claims made by any entity on account of an alleged
failure by Consultant to satisfy any such tax or withholding obligations.
 Consultant has no authority to act on behalf of or to enter into any contract,
incur any liability or make any representation on behalf of the Company.




Section 6.

Binding Affect.  Consultant agrees all obligations under paragraphs 3(d) through
3(i) and paragraphs 3(k), 5 and 6 of this Agreement continue in effect after
termination of this Agreement, and the Company is enti­tled to com­municate
Consultant's obligations under this Agreement to any future client or potential
client of Consult­ant.





Page 3




--------------------------------------------------------------------------------










Section 7.

Governing Law.  Consultant agrees that any dispute in the meaning, effect or
validity of this Agreement shall be resolved in ac­cordance with the laws of the
State of Delaware without regard to the conflict of laws provisions thereof.
 Consultant further agrees that if one or more provisions of this Agreement are
held to be illegal or unenforce­able under applicable Delaware law, such illegal
or unenforceable portion(s) shall be limited or excluded from this Agreement to
the minimum extent required and the balance of the Agreement shall be
interpreted as if such portion(s) were so limited or excluded and shall be
enforceable in accordance with its terms.




Section 8.

Parties In Interest.  This Agreement shall be binding upon Consultant, and inure
to the benefit of, the parties hereto and their respective heirs, successors,
assigns, and personal representatives; provided, however, that it shall not be
assignable by Consultant.




Section 9.

Entire Agreement and Amendments.  This Agreement contains the entire
understanding of the parties regarding its subject matter and can only be
modified by a subsequent written agreement executed by both the Consultant and
the President of the Company.




Section 10.

Notice.  All notices required or given herewith shall be addressed to the
Company or Consultant at the designated addresses set forth above by registered
mail, special delivery, or by certified courier service:




Section 11.

Dispute Resolution.  Any dispute arising out of or related to this Agreement,
the parties shall submit contested matters to the Legal Resolution Center for
selection and resolution by a neutral arbitrator pursuant to AAA Fast-track
Rules.  Each party will bear its own costs during the arbitration process
including the Company, which will bear a proportionate share, and the prevailing
party shall be entitled to reimbursement of reasonable attorneys fees and costs.
 Nothing herein shall prevent a party from obtaining equitable relief (e.g. an
injunction) pending resolution of a disputed matter.







[SIGNATURE PAGE FOLLOWS]





Page 4




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




         

Duke Mining Company

 

  

 

 

 

/s/ Benjamin Mayer

 

By: Benjamin Mayer

 

Its: President and Chairman of the Board







         

Southwest Resources, Inc.

 

  

 

 

 

/s/ Dennis G. McLaughlin III

 

By: Dennis G. McLaughlin III

 

Its: Chief Executive Officer





Page 5




--------------------------------------------------------------------------------













EXHIBIT A




DUTIES OF CONSULTANT




Including, but not limited to reviewing the business and operations of the
Company, its historical and projected financial condition and near-term and
long-term business and financial objectives, assisting the Company in its review
of financial and strategic alternatives (including the introduction of the
Company to various strategic partners), and providing consulting services
regarding the exploitation of a 640 acre mining claim located in San Juan
County, Utah on Utah Trust Land Administration, more fully described as Mineral
Claim # 50719, legal description as T29sR22E SL. Sec36.




COMPENSATION




750,000 shares of the Company’s common stock (the “Shares”).  The Shares shall
be “restricted securities” as such term is defined in the Securities Act of 1933
(the “Securities Act”) and further defined below.  The Shares shall be deemed
fully paid for and nonassessable at the time of issuance.




With respect to the Shares, the Consultant hereby represents warrants and
covenants to the Company as follows:




(i)

Purchase Entirely for Own Account. The Shares will be acquired for investment
for the Consultant’s own account and not with a view to the resale or
distribution of any part thereof in violation of applicable securities laws, and
that Consultant has no present intention of selling, granting any participation
in or otherwise distributing the same in violation of applicable securities
laws.  Consultant further represents that Consultant does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person in violation of applicable
securities laws, with respect to any of the Shares.




(ii)

Disclosure of Information.  The Consultant represents that it has (a) had an
opportunity to ask questions and receive answers regarding the business,
properties, prospects and financial condition of the Company and (b) been
furnished with all information regarding the Company which it has requested or
desired to know.




(iii)

Investment Experience.  The Consultant has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares.  The Consultant also represents it has
not been organized for the purpose of acquiring the Shares.




(iv)

Restricted Shares.  The Consultant understands that the Shares it is receiving
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances.  In the absence of an effective registration
statement covering the Shares or an available exemption from registration under
the Act, the Shares must be held indefinitely.  In this connection, the
Consultant represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act,
including without limitation the Rule 144 condition that current information
about the Company be available to the public.  Such information is not now
available and the Company has no present plans to make such information
available.








Page 6




--------------------------------------------------------------------------------










(v)

Further Limitations on Disposition.

Without in any way limiting the representations set forth above, the Consultant
further agrees not to make any disposition of all or any portion of the Shares
unless:




(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or




(ii)

(A)  The Consultant shall have notified the Company of the proposed disposition
and shall have furnished the Company, if reasonably requested, with a detailed
statement of the circumstances surrounding the proposed disposition, and (B) if
reasonably requested by the Company, the Consultant shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company that
such disposition will not require registration of such shares under the Act, it
being understood that the Company will not require opinions of counsel for
transactions made pursuant to Rule 144 except in unusual circumstances.




 (vi)

Accredited Investor.  The Consultant is an “accredited investor” as that term is
defined in Rule 501 under the Securities Act.




(vii)

Reliance.  The Consultant understands and acknowledges that the Company is
relying on the foregoing representations.




















Page 7


